DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to the drawings, specification, and claims 1, 4, and 7-10 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Non-Final Office Action mailed 02/10/2022. The cancellation of claims 2 and 5-6 is also acknowledged.
Response to Arguments
2.	All arguments considered were filed 08/09/2022.
Applicant’s arguments, see pg. 5 (lines 4-8), with respect to objections to the specification have been fully considered and are persuasive. Accordingly, all objections to the specification have been withdrawn. 
Applicant’s arguments, see pg. 5, with respect to objections to the drawings have been fully considered and are persuasive. Accordingly, all objections to the drawings have been withdrawn. 
Applicant’s arguments, see pg. 6, with respect to claim objections have been fully considered and are persuasive. Accordingly, all objections to the claims have been withdrawn. 
Applicant’s arguments, see pg. 6, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pgs. 6-7, with respect to claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Accordingly, all claim rejections under 35 U.S.C. 103 have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Konrad Chan on 08/23/2022.
The application has been amended as follows: 
In claim 1 (line 3), “cannula opening, the cannula being hollow;” has been amended to read --cannula opening;--.
In claim 1 (line 4), “the hollow of the cannula” has been amended to read --the cannula--.
In claim 1 (line 9), “a subject” has been amended to read --the subject--.
In claim 1 (line 11), “the amount of sensor slack” has been amended to read --an amount of sensor slack--.
In claim 3 (line 1), “2” has been amended to read --1--.
In claim 4 (line 1), “2” has been amended to read --1--. 
In claim 10 (line 2), “a proximal end” has been amended to read --the proximal end--. 
The application has been additionally amended as follows: 
In claim 8 (line 2), “insertion depth of the sharp;” has been amended to read –an insertion depth of the sharp--.
REASONS FOR ALLOWANCE
Claim(s) 1, 3-4, and 7-10 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Frey et al. (US 20190231238 A1), hereinafter Frey, discloses an infusion set and sensor assembly to be delivered within a subject, comprising a hollow cannula and a sensor having sensor slack, wherein transitioning the cannula from a first position to a second position simultaneously inserts the cannula and sensor to a desired insertion depth within a subject, and wherein during the transition between the first position and the second position, there is a change in the amount of sensor slack that places the sensor within a channel. Frey in view of Cheney, II et al. (US 5568806 A), hereinafter Cheney, further teaches the cannula being terminated at a cannula opening and a sharp being at least partially within the cannula, such that transitioning the sharp from a first position to a second position simultaneously inserts the cannula and sensor to a desired insertion depth. However, the prior art of record, including Frey in view of Cheney, II, fails to disclose or render obvious that during the transition between the first position and the second position, there is a change in the amount of sensor slack that reinforces the cannula to prevent bending or kinking of the cannula. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783